TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00047-CV




In re The Estate of Leona L. Mobley, Deceased





FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY 
NO. 8361, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Randall F. Mobley has filed an agreed motion to dismiss in which he 
asserts that the parties to this appeal have settled their disputes both in this appeal and underlying
it.  He has attached a copy of the settlement agreement, signed by the parties, that authorizes him to
file a motion to dismiss this appeal and represent that it is agreed to by all parties and their counsel. 
We grant the motion and dismiss this appeal.
 
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Agreed Motion
Filed:   March 21, 2006